TYLER, J.
It is an elementary rule in criminal law, that the theft of several articles at one and the same time and place, and by one and the same act, constitutes but one indivisible crime, even though the articles belong to different owners, and that a judgment of conviction or acquittal of the theft of one of the articles is a bar to a prosecution for *112the theft of the others. A prosecution and conviction or acquittal for any part of a single crime bars any further prosecution based upon the whole or a part of the same ■crime.
It is equally well settled that if, on the same expedition, there are several distinct larcenous takings, as taking the goods of one person at one place, and afterwards taking the goods of another person at another place, and so on, as many crimes are committed as there are several and distinct takings. None of the cases cited on the respondents’ brief go beyond this rule.
The case does not even show that the larceny charged in the indictment was committed on the. same, expedition as the crime for which the respondents had previously been convicted and sentenced, though the court below seems to have given the respondents full opportunity to show it.
If that court had found that an agreement was made at a former term between the state’s attorney and the respondents’ counsel, that if the respondents would plead guilty to ■one offence of larceny, they would not be further prosecuted, it might have enforced the agreement. There is no ■question for revision here.

Judgment that the respondents take nothing by their exceptions; judgment on verdict.